Citation Nr: 1107067	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-30 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from December 1970 to 
November 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision of the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the Veteran's claim for service 
connection for hearing loss.  In addition, the Veteran appeals 
from a July 2007 rating decision which denied his claim for 
service connection for tinnitus.  

The Veteran testified before a Decision Review Officer (DRO) at a 
March 2009 hearing and before the undersigned Acting Veterans Law 
Judge at a January 2010 RO (Videoconference) hearing.  Hearing 
transcripts have been associated with the claims file.

This matter was remanded by the Board in October 2009.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not chronic in 
service, was not continuous since separation from service, was 
not manifested to a compensable degree within one year of 
separation from service, and is not etiologically related to 
service.

2.  The Veteran's tinnitus was not chronic in service, was not 
continuous since separation from service, was not manifested to a 
compensable degree within one year of separation from service, 
and is not etiologically related to service.




	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2010).

2.  The criteria for entitlement to service connection for 
tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R.    §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 
2008).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his 
claim for service connection for hearing loss in a June 2006 
letter.  In addition, he was provided such notice with regard to 
his claim for service connection for tinnitus in a February 2007 
letter.  These letters informed him of what evidence VA would 
obtain, what evidence he was expected to provide, and of what 
assistance VA could provide in obtaining evidence.  In addition, 
these letters informed him that he should submit any information 
relevant to his claim.  These letters provided proper 
preadjudication notice in accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper Dingess notice were provided in the 
preadjudication June 2006 and February 2007 letters.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of 
his claims.  The Veteran's service treatment records and various 
private treatment records have been obtained.  He has been 
afforded several VA audiological examinations and sufficient 
medical opinions have been obtained.    The Board finds that the 
examinations were adequate to allow proper adjudication of the 
issues on appeal.  The examiners conducted complete examinations, 
recorded all findings considered relevant under the applicable 
law and regulations, and considered the full history of the 
disabilities.  

The Veteran has not completed an authorization form to allow VA 
to obtain any other private treatment records.  VA is only 
obligated to obtain records that are adequately identified and 
for which necessary releases have been submitted.  See 38 C.F.R. 
§ 3.159(c)(1).

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: the duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the January 
2010 hearing, the undersigned heard detailed argument from the 
Veteran's representative and testimony from the Veteran.  The 
Veteran was given the opportunity to provide any additional 
information prior to the closing of the hearing.  The Veteran's 
representative requested a copy of the claims file so that a 
clarified opinion could be obtained from the private examiner; a 
copy of the claims file was provided in March 2010.  The Board 
therefore concludes that it has fulfilled its duty under Bryant.

The Board remanded the instant matter in October 2009 to allow a 
hearing to be scheduled before a Veterans Law Judge.  Such a 
hearing was conducted in January 2010.  The Board therefore 
concludes that there has been substantial compliance with the 
terms of the previous remand.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).

As neither the Veteran nor his representative has indicated that 
there is any outstanding pertinent information to be obtained, VA 
may proceed with the consideration of his claims.





Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999). Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post- service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage at 495-
96; 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim for disability benefits. Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

Certain chronic disabilities such as organic diseases of the 
nervous system are presumed to have been incurred in service if 
such manifested to a compensable degree within one year of 
separation from service.  This presumption applies to veterans 
who have served 90 days or more of active service during a war 
period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a).

Entitlement to service connection for impaired hearing is subject 
to the additional requirements of 38 C.F.R. § 3.385, which 
provides that service connection for impaired hearing shall not 
be established when hearing status meets pure tone and speech 
recognition criteria.  Hearing loss status will be considered a 
disability for the purposes of service connection when the 
auditory thresholds in any of the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of proof 
of a present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143- 44 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background

The Veteran contends that his current bilateral hearing loss and 
tinnitus were caused by his in-service acoustic trauma.

A December 1970 service entrance examination was negative for any 
relevant abnormalities and audiological testing results, measured 
in decibels, were as follows:

Hertz	500	2,000	2,000	4,000	Average	
Right	25	25	15	25	22.5
Left	 	30	25	25	25	26.25

An April 1971 examination was negative for any relevant 
abnormalities and the Veteran denied suffering from hearing loss 
or ear trouble in an accompanying Report of Medical History (RMH).  
Audiological testing results, measured in decibels, were as 
follows:



Hertz	500	2,000	2,000	4,000	Average		
Right	0	0	5	10	3.75
Left	 	5	10	10	15	10

An August 1972 service discharge examination was negative for any 
relevant abnormalities and the Veteran again denied suffering from 
hearing loss or ear trouble in an accompanying RHM.  Audiological 
testing results, measured in decibels, were as follows:

Hertz	500	1,000	2,000	4,000	Average
Right	10	10	10	10	10
Left	 	10	10	10	10	10

In a November 1972 Statement of Medical Condition, the Veteran 
indicated that there had been no change in his medical condition 
since his last discharge examination.  The remaining service 
treatment records were negative for any complaints, treatments or 
diagnoses related to hearing loss or tinnitus.

Private March 1993 audiological testing results, measured in 
decibels, were as follows:

Hertz	500	1,000	2,000	3,000	4,000	Average	
Right	10	15	40	55	55	35
Left	 	10	25	45	60	60	40

Private December 1993 audiological testing results, measured in 
decibels, were as follows:

Hertz	500	1,000	2,000	3,000	4,000	Average	
Right	10	15	40	65	55	37
Left	 	5	25	45	55	55	37

During March 1995 private audiological testing, the Veteran 
reported that he normally used hearing protection and that he wore 
a radio while at work.  He denied being exposed to loud noise at a 
previous job, suffering from tinnitus (ringing in the ears) and 
having been exposed to gunfire off-the-job.  Audiological testing 
results, measured in decibels, were as follows:

Hertz	500	1,000	2,000	3,000	4,000	Average
Right	10	20	45	55	60	38
Left	 	25	35	55	60	55	46

An October 2006 VA audiological examination reflects the Veteran's 
complaints of difficulty hearing during conversations, the 
television and while on the phone.  He reported that his wife had 
complained of his hearing difficulties after he returned from 
service.  His in-service noise exposure included operating tanks, 
the firing of artillery and machine guns, diesel trucks and large 
wrenches.  He worked as a welder for about a year and a half prior 
to service and continued welding intermittently for six to seven 
years after service.  He then worked as a supervisor at a nuclear 
power plant for 24 years and his duties included completing 
paperwork and performing daily rounds of the plant.  Recreational 
noise exposure included a "little carpentry work."  A history of 
ear infections, ear surgeries and ear trauma were denied although 
he reported suffering a slight concussion a few years ago from an 
automobile accident.  He reported a history of bilateral tinnitus 
that began sometime after service discharge and occurred 
approximately once per week.  Right ear speech discrimination was 
82 percent and left ear speech discrimination was 86 percent.  
Audiological testing results, measured in decibels, were as 
follows:

Hertz	500	1,000	2,000	3,000	4,000	Average	
Right	10	15	55	60	60	47.5
Left	 	15	20	60	65	65	52.5

Physical examination conducted by the October 2006 examiner 
revealed that the right eardrum was less semi-transparent (i.e., 
was whiter in color) than the other eardrum and that the right ear 
canal was purple in color.  The Veteran reported being treated by 
a private otolaryngologist for an ear fungus approximately one 
month ago and the examiner noted that the fungus appeared to be 
resolved.  Following this examination and a review of the 
Veteran's claims file, a diagnosis of bilateral sensory-neural 
hearing loss was made.  The examiner opined that the Veteran's 
service discharge examination was normal bilaterally and that 
according to the American College of Occupational and 
Environmental Medicine, most scientific evidence indicates that 
previously noise-exposed ears were not more sensitive to future 
noise exposure and that hearing loss due to noise does not 
progress once the exposure to noise is discontinued.  This 
evidence was supported by a study conducted by the National 
Academy of Sciences on noise-induced hearing loss and tinnitus 
associated with military service, finding that there was no 
scientific basis for delayed onset noise-induced hearing loss.  
Therefore, the examiner opined that the Veteran's current hearing 
loss was not the result of his military noise exposure.

In a December 2006 statement, the Veteran reported that he was 
exposed to noise while operating an M-48 tank and using firearms 
and artillery during service.  He worked as a supervisor for 24 
years after service and did not work in a loud environment.

A July 2007 VA audiological examination reflects the Veteran's 
reports of difficulty hearing in both ears for the past 30 years 
and of his in-service noise exposure from heavy artillery on a 
tank.  He reported first noticing the onset of tinnitus 10 to 15 
years ago and that he experienced it several times per week.  
Exposures to combat and post-service occupational noise exposure 
as a supervisor at a nuclear power plant were denied.  Otoscopic 
examination revealed normal findings bilaterally with normal 
eardrum appearance and acoustic reflexes were consistent with 
hearing sensitivity.  Bilateral ear speech discrimination was 94 
percent.  Audiological testing results, measured in decibels, were 
as follows:

Hertz	500	1,000	2,000	3,000	4,000	Average	
Right	5	20	55	55	60	47.5
Left	 	15	25	60	65	60	52.5
  
Following this June 2007 VA examination and a review of the claims 
file, a diagnosis of bilateral sensorineural hearing loss was 
made.  The examiner opined that the Veteran's current tinnitus was 
not caused by or the result of his service.  The December 1970 
service entrance examination revealed essentially normal hearing 
in the right ear and mild loss at 500 Hertz in the left ear while 
a subsequent August 1972 service discharge examination revealed 
improved thresholds resulting in normal hearing bilaterally.  His 
service treatment records were negative for complaints of tinnitus 
and he denied suffering from tinnitus during his March 1995 
private audiological testing.  

A February 2009 private opinion from Dr. M. S., an 
otolaryngologist, reflects the Veteran's reports that the onset of 
his decreased hearing and ear ringing occurred during service.  
This hearing difficulty reportedly was immediately noticed by his 
wife and had deteriorated since that time.  Audiological testing 
results, measured in decibels and as detailed below, document high 
frequency sensorineural hearing loss and demonstrate the need for 
bilateral hearing aids.

Hertz	500	1,000	2,000	3,000	4,000	Average	
Right	25	30	65	65	70	51
Left	 	30	30	65	70	70	53

The February 2009 physician opined that the Veteran's "original 
hearing loss appear[ed] to be clearly related to his service" as 
a tanker gunner several years ago.

During a March 2009 hearing, the Veteran testified that he served 
as a tank crewman during service.  He was an assistant tank 
commander and his specific job was a gunner.  The tank shot 15 to 
20 105 mm shells per day during training as well as thousands of 
rounds per day on the machine gun.  He was not issued hearing 
protection during service.  After service, he worked a welder and 
a supervisor and used hearing protection.  His wife and children 
noticed his hearing difficulties following service.  He did not 
understand what "tinnitus" was referring to in his earlier 
examinations and that his symptoms began two or three years after 
service.  He did not recall undergoing audiological testing 
between service discharge and the 1993 audiological testing 
results of record.  

The Veteran testified during the January 2010 hearing that he 
thought "tinnitus" referred to some kind of tendonitis and, as a 
result, did not report his symptoms in earlier examinations.  He 
has experienced ringing in his ears since service.  His wife 
noticed that his hearing worsened after service and he has noticed 
a worsening of his hearing since service. 

Analysis

The Veteran has a current disability as he has been diagnosed 
with tinnitus and his audiological testing results satisfy VA's 
statutory requirements for hearing loss.  See 38 C.F.R. § 3.385.  
In-service acoustic trauma is conceded as the Veteran's military 
occupational specialty of Armor Crewman is considered to have to 
be "highly probable" for noise exposure.  See Modifying the 
Development Process in Claims for Hearing Loss and/or Tinnitus, 
Fast Letter 10-35, Dep't of Veterans Affairs Veterans (Sept. 2, 
2010).   

In order for the Veteran's current bilateral hearing loss and 
tinnitus to be recognized as service connected, the competent 
evidence of record must establish a direct link between either 
condition and an in-service acoustic trauma or that bilateral 
hearing loss manifested within one year of service discharge.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.309; Shedden and Hickson, supra.

The Veteran's August 1972 service discharge examination was 
negative for any relevant abnormalities.  The clinical evidence 
is negative for bilateral hearing loss until 1993, more than 20 
years after service and for tinnitus until 2006, more than 34 
years after service.  The August 2006 VA examiner declined to 
find a nexus between the Veteran's hearing loss and service while 
the July 2007 VA examiner declined to find a nexus between the 
Veteran's tinnitus and service.  Both VA examiners provided a 
detailed rationale in support of their opinions.

A February 2009 private opinion from a private otolaryngologist 
opined that the Veteran's "original hearing loss" was "clearly 
related" to service.  No opinion regarding the etiology of the 
Veteran's tinnitus was provided.  The physician did not specify 
his meaning of "original hearing loss."  In addition, this 
opinion was provided without a rationale.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that 
contains only data and conclusions is not entitled to any 
weight).  The February 2009 opinion is therefore afforded little, 
if any, weight.  

The Veteran, at times, has reported a continuity of 
symptomatology.  Although the Veteran testified during his 
January 2010 hearing that he has suffered from bilateral hearing 
loss and tinnitus since service, he reported hearing difficulties 
for the past 30 years in an August 2007 VA examination, 
suggesting on onset date of 1977, which is five years after 
service discharge.  He reported "first noticing" tinnitus 10 to 
15 years prior to the August 2007 VA examination and reported 
that his tinnitus began two to three years after discharge during 
his March 2009 hearing.  He also reported that his tinnitus began 
"sometime after service" in his October 2006 VA examination.  
Significantly, the Veteran denied being exposed to loud noises at 
a previous job in a March 1995 private audiological examination.  
Although the Veteran testified during his March 2009 and January 
2010 hearings that he did not understand what symptoms 
"tinnitus" was actually referring to, the March 1995 private 
audiological examination specified that tinnitus referred to 
"[r]inging in [the] ears."  The Board therefore finds that the 
Veteran reports regarding a continuity of symptomology and the 
onset date of his symptoms are not credible.

The Veteran is not competent to opine as to the etiology of his 
current bilateral hearing loss and tinnitus as it requires 
medical and scientific expertise and study to be able to provide 
such an opinion.  While a layperson can provide evidence as to 
some questions of etiology or diagnosis, the question of a 
medical relationship between his current bilateral hearing loss 
and tinnitus and service, which would require more than direct 
observation to resolve, is not in the category of questions that 
lend themselves to resolution by lay observation.  Cf. Jandreau 
and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 
(2007) (unlike varicose veins or a dislocated shoulder, rheumatic 
fever is not a condition capable of lay diagnosis).  Thus, the 
Veteran is not competent to opine on this question, and his 
statements asserting a relationship between his current bilateral 
hearing loss and tinnitus and service are not probative as to 
this question.

Bilateral hearing loss is considered a chronic disease under the 
provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  As such, if manifested to a compensable degree within 
one year of service, service connection will be presumed.  If the 
disease is manifested in service and at any time thereafter, 
service connection will also be conceded.  38 C.F.R. § 3.303(b).  
In this case there is no credible evidence that bilateral hearing 
loss was manifested to a compensable degree prior to the initial 
diagnosis in 1993, over 20 years after service.  

As the evidence is against finding a nexus between bilateral 
hearing loss and tinnitus and service, reasonable doubt does not 
arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


